Citation Nr: 0415910	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  02-11 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1971 to June 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision by the RO in New 
Orleans, Louisiana, which denied entitlement to a permanent 
and total disability rating for pension purposes.

In the veteran's July 2002 VA Form 9, he requested a local 
hearing before the Board.  The travel Board hearing was 
scheduled for May 2004.  The veteran failed to appear for the 
scheduled hearing.  Notice to the veteran was mailed in 
January 2004.  It was not returned as undeliverable and the 
regularity of the mail is presumed.  As such, the hearing 
request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2003). 


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The veteran's nonservice-connected disabilities consist 
of a gastric ulcer, rated 10 percent disabling; lumbar spine 
spondylosis, rated 10 percent disabling; degenerative joint 
disease of the left knee, rated 10 percent disabling; 
degenerative joint disease of the right knee, rated 10 
percent disabling; and noncompensable evaluations for a cyst 
of the right jaw and Hepatitis C.

3.  The veteran does not have lifetime disabilities, which 
would render it impossible for an average person to follow a 
substantially gainful occupation.




CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for pension purposes have not been met.  38 U.S.C.A. §§ 1502, 
1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321(b)(2), 3.340, 3.342, 3.655, 4.15-4.17 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including, to 
obtain a medical opinion where necessary, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), stands for the proposition that the plain 
language of [VCAA] requires that notice to a VA claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after", the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  38 U.S.C. §§ 5100, 5103(a).  The Court also held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  
Finally, the Court held that VCAA included a fourth element 
of the requisite notice, requiring that VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim" (emphasis 
in original).  However an opinion of the VA General Counsel 
has held that this statement by the Court is dicta, and 
hence, is not binding on Board decisions.  (VAOPGCPREC   1-
2004, (February 2004)).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the July 
2002 Statement of the Case and July 2001 correspondence from 
the RO, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claim.  

In particular, the Board notes evidence development letter 
dated in July 2001, in which the veteran was advised of the 
type of evidence necessary to substantiate his claim.  In 
that letter, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence should be 
provided by VA.  

General Criteria

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to non-service-connected and/or 
service-connected disabilities not the result of his own 
willful misconduct.  38 U.S.C.A. § 1521(a).

More specifically, it is necessary for the evidence to show 
that the appellant is permanently and totally disabled due to 
non-service connected disability not the result of willful 
misconduct, such as to prevent the "average person" from 
engaging in substantial gainful employment or that he is 
"unemployable" in a sense that his disabilities meet the 
schedular criteria for pension and such disabilities, 
permanent in nature, prevent him from securing and following 
substantial gainful employment commensurate with his level of 
education and occupational background.  38 U.S.C.A. §§ 1502, 
1521; 38 C.F.R. §§ 3.321, 3.340, 3.342, and Part 4.

Absent a combined schedular 100 percent evaluation, the 
schedular criteria for non-service-connected disability 
pension are met when the veteran is unable to secure and 
follow substantially gainful employment because of disability 
and has one disability ratable at 60 percent or more, and, if 
there are two or more disabilities, has one which is ratable 
at 40 percent or more, and additional disability sufficient 
to bring the combined rating evaluation to 70 percent or 
more.  38 C.F.R. §§ 4.16, 4.17.  A veteran who is considered 
permanently and totally disabled under these criteria is then 
awarded a 100 percent schedular evaluation for pension 
purposes.  Id.

Even if a veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is unemployable by 
reason of his or her disabilities, age, occupational 
background and other related factors.  38 C.F.R. §§ 
3.321(b)(2); 4.17(b).

Extra-schedular pension may be awarded where the evidence of 
record establishes that an applicant for pension who is 
basically eligible, fails to meet the disability requirements 
based on the percentage standards of the rating schedule, but 
is found to be unemployable by reason of his disability, age, 
occupational background, and other related factors.  38 
C.F.R. § 3.321(b)

Factual Background

The veteran served on active duty from May 1971 to June 1972.

The veteran filed VA Form 21-526, Veteran's Application for 
Compensation or Pension, in April 2001.  He indicated that he 
was not employed.  His last date of employment was listed in 
1999.  He noted that he had completed high school.  He 
reported no income. 

The medical evidence of record consists of VA outpatient 
treatment notes dated April 1992 to May 2001, which reflect 
treatment for a variety of disorders, including degenerative 
joint disease with back and knee pain, gastric ulcer disease, 
hepatitis C and cyst of the face.  Also noted in the medical 
records is treatment for drug and alcohol abuse as well as 
reports from the veteran of unemployment and homelessness.  
In March 2001, the veteran entered a VA Therapeutic Program 
for treatment of substance abuse, in particular alcohol and 
cocaine.  He related that in the prior 3 years, his 
employment history consisted of full time (40 hours a week) 
employment, but that he had only worked 4 days in the prior 
month.  The record reflects that he participated in addiction 
therapy/ substance abuse treatment on a daily basis.

May 2001 x-ray reports noted mild degenerative joint disease 
in both knees, disc space narrowing and spondylosis at C5-6, 
C6-7 and C7-T1, and mild degenerative spondylosis in the 
lumbar spine.  

A June 2001 VA examination for digestive conditions indicated 
that the veteran suffered from Hepatitis C and abdominal 
pain.  The veteran complained of stomach discomfort when he 
ate a heavy meal or fried foods.  He had some problems with 
indigestion.  He took medication for the ulcer and 
indigestion.  The examiner did not comment on the veteran's 
occupational/employability status.

During a June 2001 VA orthopedic examination, the examiner 
observed the veteran entering the examining room without 
help.  He held a cane in his tight hand.  He was able to 
climb onto the examining table without help.  Evaluation of 
both knees revealed no heat, effusion, discoloration or 
redness.  There was mild crepitus with range of motion.  No 
instability of either knee was noted.  Compression of the 
patella increased pain on range of motion.  Range of motion 
was 0 to 120 degrees, bilaterally.  Evaluation of the spine 
revealed some mild paraspinal muscle spasm in the lumbosacral 
area on the right side.  Range of motion revealed that 
forward flexion was to 70 degrees, extension was to 40 
degrees, and left and right flexion was to 50 degrees.  There 
was no pain with extension of the lumbar spine.  The 
diagnoses revealed mild degenerative joint disease of the 
knees and lumbar spine spondylosis.  The examiner opined that 
the diagnosed disabilities did not interfere with regular 
activities or daily living at a household level.

In a September 2001 rating decision, the veteran's nonservice 
connected disabilities consisted of a gastric ulcer which was 
assigned a 10 percent evaluation, lumbar spine spondylosis 
which was assigned a 10 percent evaluation, degenerative 
joint disease of the left knee which was assigned a 10 
percent evaluation, and degenerative joint disease of the 
right knee which was assigned a 10 percent evaluation.  He 
has also been assigned noncompensable evaluations for a cyst 
of the right jaw and Hepatitis C.
 
Analysis

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a nonservice-connected pension, either 
schedularly or extraschedularly.  The Board finds that he 
fails to meet the criterion of having disabilities that 
prevent him from securing and following substantial gainful 
employment commensurate with his level of education and 
occupational background.  Id.

The Board has also considered, and rejected, the possibility 
of an extra-scheduler evaluation based on the veteran's 
disabilities, age, occupational background and related 
factors.  38 C.F.R. § 3.321(b)(2).  In this regard the Board 
notes that the veteran is only approximately 55 years old and 
has a high school diploma.  According to his application for 
pension benefits, he is not currently a recipient of 
disability benefits from the Social Security Administration.  
Upon VA examination in 2001, it was noted that the veteran's 
disabilities did not interfere with regular activities or 
daily living at a household level.

From a review of the record, it appears that the veteran was 
employed on a full time basis until at least April 2001.  At 
that time, he entered a VA drug rehabilitation program, which 
obviously affected his ability to sustain full time 
employment.  Because substance abuse is the result of willful 
misconduct on the veteran's part, this cannot be considered a 
disability that would cause him to be permanently and totally 
disabled for purposes of VA benefits.

Therefore, the Board finds that the veteran is not entitled 
to a nonservice-connected pension.  In reaching this 
conclusion, the Board acknowledges that the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  38 C.F.R. § 
3.102.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not for 
application in this case.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



